Citation Nr: 1636435	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a special monthly pension based on need for aid and attendance.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in May 2012, and was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not helpless or so nearly helpless that he requires the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for a special monthly pension based on need for aid and attendance have not been met.  38 U.S.C.A. §§ 1502(b), 5207 (West 2014); 38 C.F.R. §§ 3.351, 3.352(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a June 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations in connection with his claim in September 2009 and June 2016.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in providing the June 2016 examination, sending a development letter in January 2015 to which the Veteran responded in February 2015, and obtaining VA treatment records from June 2009 to the present, the agency of original jurisdiction substantially complied with the Board's May 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Analysis

As reflected in a September 2009 statement, the Veteran essentially contends that he is blind, or at least legally blind, so that he is entitled to a special monthly pension based on aid and attendance.  

Special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.351(b); see also 38 U.S.C.A. § 1502(b).

The criteria for establishing the need for aid and attendance for special monthly pension require that the Veteran is: (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

In determining the need for regular aid and attendance, the following is considered: inability to dress or undress or to keep ordinarily, clean, and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed oneself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the oneself from hazards or dangers incident to his or her daily environment.  An individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations of the need for regular aid and attendance must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

In this case, the record does not reflect that the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person under the criteria for receipt of special monthly pension.  

On September 2009 VA aid and attendance examination, it was noted that the Veteran had diagnoses of glaucoma, hypertension, and the residuals of prostate cancer status post radiotherapy in 2006.  The Veteran reported poor vision due to loss of visual fields, but that he had not been declared to be legally blind, and that he declined driving and required being picked up and driven to perform errands and keep medical appointments.  It was noted that he was not bedridden or hospitalized, and he could travel beyond his current domicile.  In terms of daily activities, he cooked, did simple household chores, fed himself, shaved, groomed, dressed, undressed, bathed himself, and did his own toileting.  During the day, he cooked lunch, helped his wife with chores, supervised his daughter, and worked with his orchard.  He did not use an orthopedic or prosthetic appliance.  He reported no dizziness or memory loss, but reported occasional imbalance affecting the ability to ambulate.  There were no impairments affecting the ability of the Veteran to protect himself from the daily environment, and he could perform all self-care functions.  His gait was normal and he was noted to be able to walk up to one-half mile.  There was no need for aide for ambulation, and function of all extremities was normal.  

On June 2016 VA eye examination, the Veteran was diagnosed with open angle glaucoma of both eyes, bilateral pseudophakia, and refractive error of astigmatisms of both eyes and presbyopia.  It was noted that the Veteran's current complaints of blurred vision at distance and at near was primarily due to the uncorrected refractive error, and that his acuity could improve to 20/40 at distance and 20/25 at near in both eyes when refraction was performed.  The examiner gave the following assessment:

The Veteran was diagnosed with bilateral glaucoma on both eyes today.  Glaucoma condition is moderate to severe on the Veteran's eyes but is not causing blindness.  The Veteran's visual acuity can improve to 20/40 on the right and left eye when refraction was performed today.  Therefore with corrective glasses the Veteran has functional acuity of 20/40 on both eyes.  His visual acuity at near also improves to 20/25 on the right and left eye with refraction at near.  Concerning his visual field, the Veteran shows no constriction of the peripheral fields on the right or left eye when Goldman perimetry was performed.  His peripheral fields are more than 25 degrees.  Due to his functional acuity of 20/40 and no constriction of the peripheral visual fields, the Veteran can not be considered legally blind.  The Veteran has no limitation of movement or walking by himself.  He has no visual impairment to function independently and perform routine activities of daily living such as dressing himself, feeding himself, showering himself, caring about his hygiene and walking around.  The Veteran is not []bound to his house due to his glaucoma condition as the Veteran can assist to his medical appointments, he can get rides [i]n a car[.]  He can walk and socialize with others due to no impairment o[f] his visual acuity.  Due to his functional acuity and no contraction of his visual fields, and no diagnosis of legal[] blindness made today, the Veteran is in no need of aid and attendance and is not housebound.  Pseudophakia and refractive error were also diagnosed today but neither condition is affecting his visual acuity so as to be considered legally blind or nearly blind.  Refractive error can be corrected with glasses to improve the Veteran's visual acuity at near and at distance.

On a June 2016 VA aid and attendance examination, the Veteran reported living with his wife and daughters, that the older daughter cooked and did the household duties, and that he was independent for all daily living activities.  He walked aided by a one point cane, which was the only orthopedic or prosthetic appliance he used, due to a back condition and imbalance.  He reported not driving and always going outside accompanied by a relative.  The Veteran reported weekly dizziness, occasional memory loss, and weekly imbalance affecting the ability to ambulate, with no other body parts or symptom impairments affecting the ability of the Veteran to protect himself from the daily environment.  He could perform all self-care functions.  

It was noted that the Veteran could walk up to a few hundred yards without the assistance of another person, that he needed company to go outside due to risk for falls, and that function of the upper extremities was normal.  Function of the lower extremities was not normal, in that there was limitation of joint motion in both lower extremities, and some imbalance.  There was some abnormal propulsion, as the Veteran needed some assistance to stand up from the chair.  

Thus, the evidence of record establishes that, although the Veteran has had vision impairment, he has not been blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  Also, while the Veteran has been shown to have functional impairments due to disability including his vision impairment, which has resulted in him requiring others to drive him to locations to perform tasks, he has not had the type of functional impairment contemplated in 38 C.F.R. § 3.352(a) requiring the need for regular aid and attendance.  He has consistently been noted to be able to dress and keep himself presentable, feed himself, and perform other such activities of daily living without personal assistance from others.  He also has not been incapacitated in any way such that care or assistance on a regular basis was required to protect him from hazards or dangers incident to his daily environment, and he has not been bedridden.  In short, the evidence has not at any point established that the Veteran is so helpless as to need regular aid and attendance.

The Board has reviewed the pertinent treatment records available, specifically those dated from 2009 to 2016.  Such records are consistent with the medical findings contained in the September 2009 and June 2016 VA examination reports, as well as with the level of functional impairment assessed on those examinations.

The Board notes that, on the June 2016 VA examination, the Veteran was noted to require some assistance to stand up from a chair at one point.  However, the June 2016 eye and aid and attendance examination reports as a whole do not reflect any impairment in ability to stand affecting the Veteran to the point of requiring regular aid and attendance.  In this regard, these examinations reflect assessments of being 
independent for all daily living activities and performing all self-care functions, including dressing himself, feeding himself, showering himself, caring about his hygiene, and walking around, aided by a one-point cane.  

Given the above, the evidence weighs against a finding that the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  Accordingly, a special monthly pension based on need for aid and attendance is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A special monthly pension based on need for aid and attendance is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


